Citation Nr: 0105471	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-02 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a temporary total convalescent rating under 
38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from May 1981 to May 1984.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Portland 
Regional Office (RO) May 1999 rating decision which denied 
entitlement to a temporary total rating for a period of 
convalescence under 38 C.F.R. § 4.30.


FINDING OF FACT

In November 1998, the veteran injured his service-connected 
right knee, requiring arthroscopic surgery on January 21, 
1999; he was able to return to work, without any 
restrictions, on February 8, 1999.  


CONCLUSION OF LAW

The criteria for a temporary total convalescent rating 
following January 21, 1999 surgery for a service-connected 
right knee disability have not been met. 38 U.S.C.A. 5107 
(West 1991); 38 C.F.R. § 4.30 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  The record 
reveals that all available evidence pertinent to the 
veteran's claim for a temporary total convalescent rating has 
been associated with the file and the record contains 
sufficient information to address that claim in accord with 
the applicable criteria.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his claim, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.

The veteran contends, essentially, that he should receive a 
temporary total disability rating under 38 C.F.R. § 4.30 
following his November 1998 right knee injury.  In his June 
1999 notice of disagreement and January 2000 substantive 
appeal, he suggested that benefits under 38 C.F.R. § 4.30 are 
warranted for the period November 1998 to February 1999 (when 
he returned to work) because he was incapacitated by the 
service-connected right knee disability during that period of 
time. 

A temporary total disability rating may be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3) of this section to commence on the day of hospital 
admission and continues for a period of 1, 2 or 3 months from 
the first day of the month following hospital discharge or 
outpatient release.  38 C.F.R. § 4.30.

Entitlement to a temporary total convalescent rating is 
warranted if treatment of a service-connected disability 
results in: surgery necessitating at least one month of post-
operative convalescence (38 C.F.R. § 4.30(a)(1)); surgery 
with severe post-operative residuals such as incompletely 
healed surgical wounds, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) (38 C.F.R. § 4.30(a)(2)); or 
immobilization by cast, without surgery, of one major joint 
or more (38 C.F.R. § 4.30(a)(3)).

Historically, service connection for right knee disability 
was granted by RO rating decision in January 1993 (effective 
June 1992, the date of receipt of the service connection 
claim), and a 10 percent rating was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (knee impairment).  That 
decision was based on clinical evidence demonstrating that 
the disability developed as a result of the veteran's in-
service injury to that knee.

In November 1998, the veteran filed a claim for an increased 
rating of his service-connected right knee disability, 
indicating that the severity of impairment resulting 
therefrom intensified since a recent injury to that knee (on 
November 10, 1998).  

By RO rating decision in February 1999, separate 10 percent 
ratings were provided under Diagnostic Codes 5010 and 5257, 
arthritis and dislocation of the patella and instability, 
respectively), effective November 25, 1998, the date of 
receipt of the increased rating claim.  That decision was 
based on private medical records dated from November 1998 to 
January 1999, and a January 1999 VA orthopedic examination 
report, documenting treatment for the veteran's service-
connected right knee disability, and showing that he re-
injured that knee on November 10, 1998.  On medical 
examination in December 1998, it was indicated that he had 
patella alta and slight lateral tracking of the right 
patella; arthroscopic surgery was recommended.  

A January 21, 1999 operative report from St. Anthony Hospital 
documents surgery for the veteran's right knee disability, 
consisting of arthroscopic partial medial and lateral 
meniscectomy, removal of a loose body, and chondroplasty 
patella.  The report shows that he tolerated the procedure 
well.  

A February 8, 1999 medical statement (signed by the veteran 
and his treating physician at St. Anthony Hospital) shows 
that the veteran was able to return to work, full duty and 
with no restrictions, effective that date.

June 1999 letters from the veteran's employer reveal that he 
sustained right knee injury on November 11, 1998, that he was 
off work from November 25, 1998 to February 8, 1999, and that 
he lost in excess of 200 hours of sick, vacation, holiday, 
and "compensatory time" leave "due to that injury."  

Based on the foregoing, the Board finds that the evidence 
does not support an award of temporary total convalescent 
rating under 38 C.F.R. § 4.30.  As discussed above, service 
connection for right knee disability has been in effect since 
June 1992.  The evidence indicates that the veteran sustained 
right knee injury in November 1998 and lost some time off 
work as a result thereof.  Although the injury appears to 
have resulted in increased impairment associated with the 
service-connected right knee disability (and such increased 
impairment is reflected by RO rating decision in February 
1999, increasing the overall rating of the right knee 
disability from 10 to 20 percent), competent medical evidence 
does not suggest that the January 1999 surgery necessitated 
at least a month of postoperative convalescence (although 
right knee surgery was performed on January 21, 1999, he was 
able to return to work, without restrictions, on February 8, 
1999), that the January 1999 surgery resulted in severe 
postoperative residuals (he was able to return to work on 
February 8, 1999), or that the right knee disability was 
treated with immobilization by cast.  

The governing regulation is explicit.  There is no 
flexibility involved in a grant of a temporary total 
disability rating for convalescence. 38 C.F.R. § 4.30 only 
provides for a temporary total rating based on a need for 
convalescence after surgery; there are no provisions for such 
a rating prior to surgery, in the absence of evidence of 
immobilization by cast. Consequently, the Board finds that a 
temporary total rating under 38 C.F.R. § 4.30 is not 
warranted. The evidence is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a temporary total rating for a period of 
convalescence under 38 C.F.R. § 4.30 is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

